Case 20-02089-GLT      Doc 17   Filed 06/10/20 Entered 06/10/20 15:35:44       Desc Main
                                Document     Page 1 of 4


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA
IN RE:

MAJESTIC HILLS, LLC,                            Bankruptcy No. 20-21595-GLT

             Debtor.                            Chapter 11

CHRISTOPHER PHILLIPS and,                       Adv. Case. No. 20-02089-GLT
ELIZABETH PHILLIPS, husband
and wife,                                       Related to Doc. No. 8

             Plaintiffs,
      vs.

MAJESTIC HILLS, LLC et al.,

             Defendants.

  STATEMENT PURSUANT TO FEDERAL RULE OF BANKRUPTCY PROCEDURE
                            9027(e)(3)

      AND NOW come Christopher and Elizabeth Phillips, by and through their

Counsel, Robert O Lampl, John P. Lacher, Ryan J. Cooney, Sy O. Lampl and

Alexander L. Holmquist and file the following Statement Pursuant to Federal Rule of

Bankruptcy Procedure 9027(e)(3) as follows:

      Christopher and Elizabeth Phillips do not consent to the entry of final orders or

judgment by the Bankruptcy Court.




                                            1
Case 20-02089-GLT     Doc 17   Filed 06/10/20 Entered 06/10/20 15:35:44   Desc Main
                               Document     Page 2 of 4


                                             Respectfully Submitted,

Date: June 10, 2020                          /s/ Robert O Lampl
                                             ROBERT O LAMPL
                                             PA I.D. #19809
                                             JOHN P. LACHER
                                             PA I.D. #62297
                                             RYAN J. COONEY
                                             PA I.D. #319213
                                             SY O. LAMPL
                                             PA I.D. #324741
                                             ALEXANDER L. HOLMQUIST
                                             PA I.D. #314159
                                             223 Fourth Avenue, 4th Fl.
                                             Pittsburgh, PA 15222
                                             (412) 392-0330 (phone)
                                             (412) 392-0335 (facsimile)
                                             Email: rlampl@lampllaw.com




                                         2
Case 20-02089-GLT      Doc 17   Filed 06/10/20 Entered 06/10/20 15:35:44      Desc Main
                                Document     Page 3 of 4


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA
IN RE:

MAJESTIC HILLS, LLC,                           Bankruptcy No. 20-21595-GLT

             Debtor.                           Chapter 11

CHRISTOPHER PHILLIPS and,                      Adv. Case. No. 20-02089-GLT
ELIZABETH PHILLIPS, husband
and wife,                                      Related to Doc. No. 8

             Plaintiffs,
       vs.

MAJESTIC HILLS, LLC et al.,

             Defendants.


                             CERTIFICATE OF SERVICE

       I, Robert O Lampl, hereby certify, that on the 10th day of June, 2020, a true and

correct copy of the foregoing Statement Pursuant to Federal Rule of Bankruptcy

Procedure 9027(e)(3) was served upon the following (via electronic service and email

service):

Office of the U.S. Trustee                     Donald R. Calaiaro
970 Liberty Center                             938 Penn Avenue, suite 501
1001 Liberty Avenue                            Pittsburgh, PA 15222
Pittsburgh, PA 15222                           dcalaiaro@c-vlaw.com
Larry.E.Walquist@usdoj.gov

Kathleen A. Gallagher                          Russel D. Giancola
Porter Wright Morris & Arthur LLP              Porter Wright Morris & Arthur LLP
6 PPG Place, Third Floor                       6 PPG Place, Third Floor
Pittsburgh, PA 15222                           Pittsburgh, PA 15222
kgallagher@porterwright.com                    rgiancola@porterwright.com




                                           3
Case 20-02089-GLT       Doc 17   Filed 06/10/20 Entered 06/10/20 15:35:44   Desc Main
                                 Document     Page 4 of 4


Dennis J. Geis, Jr.
Margolis Edelstein
535 Smithfield Street
Suite 1100
Pittsburgh, PA 15222
dgeis@margolisedelstein.com

Melvin Vatz
247 Fort Pitt Blvd., 4th Floor
Pittsburgh, PA 15222
Mvatz@vatzlaw.com

Henry Marcel
Deasey Mahoney Valentine Ltd.
1601 Market Street, Suite 3400
Philadelphia, PA 19103
Hmarcel@dmvlawfirm.com




Date: June 10, 2020                            /s/ Robert O Lampl
                                               ROBERT O LAMPL
                                               PA I.D. #19809
                                               JOHN P. LACHER
                                               PA I.D. #62297
                                               RYAN J. COONEY
                                               PA I.D. #319213
                                               SY O. LAMPL
                                               PA I.D. #324741
                                               ALEXANDER L. HOLMQUIST
                                               PA I.D. #314159
                                               223 Fourth Avenue, 4th Fl.
                                               Pittsburgh, PA 15222
                                               (412) 392-0330 (phone)
                                               (412) 392-0335 (facsimile)
                                               Email: rlampl@lampllaw.com




                                           4
